Title: From James Madison to Robert Simpson, 16 February 1824
From: Madison, James
To: Simpson, Robert


        
          Sir
          Montpr. Feby. 16. 1824
        
        I did not receive till a few days ago your letter of Decr 1. informing me that “The St. Louis County Agricultural Society” had been pleased to add my name to the list of its honorary members. I beg Sir that my acknowledgments may be communicated for this mark of its favorable attention.
        It affords me much pleasure to find that Institutions for the encouragement of Agriculture and its kindred objects have so much multiplied throughout our Country and a special proof of forecast, is seen in examples where the fertility and freshness of the soil calls so little as yet for the aids which its exhausted condition elsewhere renders indispensable. Nothing is more certain however than, that an introduction of preservatives, as well as of improving modes of cultivation, well merits the patronage of such Institutions.
        With such a view of the subject, it will I hope, not be doubted that I should feel a gratification in contributing to the beneficial purposes of the Society: But apart from the scantiness of means at any time in my power, I am too much aware of the accumulating weight of years to be justified in assuring the Society of more, than my best wishes that its efforts may be as successful as its views are praiseworthy. To this assurance I beg leave to add a tender, of my great respect.
      